Case 9:20-cv-00175-MJT Document 3-1 Filed 08/21/20 Page 1 of 3 PagelD#: 72

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TEXAS

LUFKIN DIVISION
THE STATE OF TEXAS §
§
§
VS. § CIEVIL ACTION NO.: 9:20-ev-00175
§
CESSNA 560 CITATION JET §
BEARING SERIAL NUMBER 560- §
0068 AND ASSIGNED AND §
DISPLAYING REGISTRATION/ §
TAIL NUMBER N569LM §

AFFIDAVIT OF DEBRA MERCER-ERWIN
STATE OF OKLAHOMA

§
8
COUNTY OF CLEVELAND §

Before me, the undersigned notary, on this day personally appeared Debra Mercer-Erwin,
the Affiant, whose identity is known to me. After I administered an oath, Affiant testified as
follows:

1. “My name is Debra Mercer-Erwin. I am over 18 years of age, of sound mind,
and capable of making this affidavit. The facts stated in this affidavit are within my
personal knowledge and are true and correct.

2. I am the owner and president of Aircraft Guaranty Corporation (hereinafter
“ACG”) in the above-reference lawsuit. I acquired personal knowledge of the facts stated
in this affidavit because I was directly involved in registering a certain Cessna 560
Citation Jet bearing Serial Number 560-0068 and assigned and displaying
Registration/Tail Number N569LM (the “Aireraft’) on the Federal Aviation
Administration (“FAA”) Aircraft Registry by using a non-citizen trust.

3. The documents attached to this Affidavit are business records of ACG and are
within my personal knowledge and are true and accurate copies of the original documents.
I am familiar with the manner in which these records are created and maintained by virtue
of my duties and responsibilities with ACG. The attached documents are original records
or exact duplicates of original records, were made at or near the time of each event, act,
condition, opinion or other activity set forth therein, the records were made by, or from
information transmitted by, persons with knowledge of the matters set forth, these records
are systematically kept in the ordinary course of regularly conducted business activity,
and it is the regular practice of ACG to make such records.

1

 
Case 9:20-cv-00175-MJT Document 3-1 Filed 08/21/20 Page 2 of 3 PagelD#: 73

4, The Aircraft is owned by the Continent Aircraft Statutory Trust No. 2564 (the
“Wyoming Trust 2564”), a Wyoming Statutory Trust, with legal title to the Aircraft held
by AGC. See Exhibit “A-1”, Statutory Trust Certificate of Trust executed on March 25,
2016, Exhibit “A-2”, Certificate of Organization dated March 31, 2016, Exhibit “A-3”,
Trust Certificate No. 1 dated March 31, 2016and Exhibit “A-4”, Trust Agreement dated
March 31, 2016 titled “Continent Aircraft Statutory Trust No. 2564”, attached hereto and
incorporated herein by reference (collectively, the “Trust Agreement”).

5. Wyoming Trust 2564 has a registered office in Jackson, Wyoming, and an
administrative office in Oklahoma City, Oklahoma. When the current owner purchased
the Aircraft in 2016, the 2564 Trustee maintained its administrative office in Oklahoma
City, Oklahoma with only a mailing address in Polk County.

6. Since inception, the Wyoming Trust 2564 has remained in compliance with the
FAA regulatory requirements for non-citizen trusts contained in 14 CFR 47.7. See Exhibit
“A-5”, Affidavit and Certificate of Citizenship dated June 16, 2016, attached hereto and
incorporated herein by reference.

7. The FAA has explicitly stated that the Wyoming Trust 2564 satisfies not only
the requirements of 14 C.F.R. §§ 47.2(c)(2)(i) and 47.2(c)(2)(iii), but also complies with
the FAA Policy Clarification regarding non-citizen trusts. See Exhibit “A-6”, FAA
Opinion Letter dated May 18, 2016, attached hereto and incorporated herein by reference

8. AGC is a Wyoming corporation with a registered office in Jackson, Wyoming,
and an administrative office in Oklahoma City, Oklahoma, not in its individual capacity
but solely as Trustee (the “2564 Trustee”) under the Wyoming Trust 2564. 2564 Trustee
was not incorporated in Texas, does not have its principal place of business in Texas, and
is not “doing business” in Texas.

9. The Aircraft is registered with the FAA in the name of the 2564 Trustee. Under
the Wyoming Trust 2564, AGC is the grantor and Ancheta 8.A. de C.V. (““Ancheta”) is
the beneficiary. See Exhibit “A-7”, Accession Agreement dated May 16, 2016, and
Exhibit “A-8”, Trust Certificate No. 2 dated May 16, 2016, attached hereto and
incorporated herein by reference.

10. The Aircraft is being leased by 2564 Trustee to Ancheta, as operator
of the Aireraft. See Exhibit “A-9”, Dry Lease Agreement and Addendum dated May 16,
2016, attached hereto and incorporated herein by reference (collectively, the “Lease
Agreement”). The Lease Agreement has been filed with the FAA Aircraft Registry and
maintained of public record.

11. The parties to the Trust Agreement and the Lease Agreement were not
citizens and/or residents of Texas at the time of execution thereof. Neither the Trust
Agreement nor the Lease Agreement were entered into in the State of Texas,

 
Case 9:20-cv-00175-MJT Document 3-1 Filed 08/21/20 Page 3 of 3 PagelD#: 74

12. On or about July 9, 2020, the State of Texas (“Plaintiff”), filed this
action in the 411" Judicial District Court, Polk County, Texas in Cause No. CIV33803,
styled The State of Texas vs. Cessna 560 Citation Jet Bearing Serial Number 560-0068
and Assigned and Displaying Registration/Tail Number N569LM (the “State Court
Action”).

13, When the State Court Action was filed, the address for the 2564 Trustee
of record with the FAA and on the Certificate of Aircraft Registration was 928 SW 107TH
ST, Oklahoma City, Oklahoma, not Polk County.

14, 2564 Trustee does not currently (1) have an office or principal place of
business in Texas, (2) own, rent, or lease real property in Texas, (3) have employees in
Texas, or (4) maintain financial or bank accounts in Texas.

15. On or about August 14, 2020, I conducted a record search with the
Texas Secretary of State. The results indicated that Aircraft Guaranty Trust, LLC, a
foreign limited liability company, is terminated and inactive in Texas. This search yielded
no records pertaining to either Aircraft Guaranty Holdings & Trust, LLC or Aircraft
Guaranty Management & Trust, LLC.

16. Respondents Aircraft Guaranty Trust, LLC; Aircraft Guaranty
Holdings & Trust, LLC; and Aircraft Guaranty Management & Trust, LLC have
absolutely no affiliation whatsoever with Aircraft Guaranty Corporation and are not
connected with the Aircraft nor has the Aircraft ever been physically located in Polk
County.

Further affiant sayeth naught.

LLL Nn

Debra Mercer-Erwin

 

et
SWORN TO AND SUBSCRIBED before me, on this the Z ip _“~! day of August, 2020.

 

   

Notary Public in and for” goo
The State of OVQahomer ff fr\somane
My Commission expires: ON 08/17/23
G0"
Ole | mM) | ar XE aS SS

“Homan
